DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment filed on February 16th, 2022 has been considered and entered. Accordingly claims 1-2, 4, 6, 10-11, 13-14, 16-17, and 19-20 have been amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous 35 USC 112(b) have been overcome due to applicant’s amendments. 

Response to Arguments
	The applicant’s argued that the prior art of Meffert (U.S. Patent Application Publication No. 20160214715) (“Meffert”) does not disclose the limitations of the present invention. Specifically, the applicant argues that Meffert does not teach “establishing, via the transceiver of the at least one UAV, a communication link with one or more wireless connected devices in the target site”, “each of the one or more wireless connected devices being coupled with a respective field sensor that monitors a status of an industrial component“, and “associating the parametric information collected from the respective field sensor with corresponding industrial components found in the view of the target site”. The examiner respectfully disagrees.
	In regards to the limitation that states, “establishing, via the transceiver of the at least one UAV, a communication link with one or more wireless connected devices in the target site”, the applicant is arguing that even though the sensor transmits to UAV in Meffert, this is not establishing via a transceiver a communication link. It should be noted that any wireless connection between two devices is established “via” those devices, including in this case under its broadest reasonable interpretation (BRI). Meffert, however, does disclose that the UAV uses a transceiver (Meffert Paragraph 20 “The system may, in fact, comprise multiple UAVs that are collecting data from one or more remote sites and transmitting this data to a central server, cloud or another UAV that correlates the data and makes decisions”), and that the transceiver is used to communicate with wireless connected devices (See at least Meffert Paragraphs 67-69 | Paragraph 68 “Alternatively, and/or additionally, sensor(s) 302 may be located at various locations around the remote site. In this embodiment, sensor(s) 302 are preferably coupled to remote transmitter 206 (either directly or through controller 208) such that the data detected by sensor(s) 302 can be transmitted to UAV in a similar manner as described above. Suitable gas monitoring sensors that can be used in conjunction with the present invention are the RKI MW A™ or the RKI M-Series sensors manufactured by RKI Instruments, Inc. of Union City, Calif. However, it will be recognized by those skilled in the art that other commercially available gas monitoring sensors may be used with the present invention.”). As stated in Paragraph 25 of the specification, “The field transceiver 405G provides a wireless communication link to a variety of field programmable logic controllers (PLCs) 420. In some examples, multiple PLCs 420 may be referred to as the wireless connected devices”. Therefore, the applicant’s argument that Meffert does not teach the disclosed limitation is not persuasive. 

	In regards to the limitation that states “each of the one or more wireless connected devices being coupled with a respective field sensor that monitors a status of an industrial component”, the applicant states that Meffert does not teach, disclose, or suggest that wireless connections can be established with places such as the control room and the wireless connected devices via the UAV, however the independent claim of the present application does not require this. Furthermore, Paragraph 25 of the specification of the present application states “The field transceiver 405G provides a wireless communication link to a variety of field programmable logic controllers (PLCs) 420. In some examples, multiple PLCs 420 may be referred to as the wireless connected devices”. Therefore, remote transmitters coupled to sensors at respective areas are sufficient to disclose the limitation above. Meffert teaches this limitation (See at least Meffert Paragraphs 67-69 | Paragraph 68 “Alternatively, and/or additionally, sensor(s) 302 may be located at various locations around the remote site. In this embodiment, sensor(s) 302 are preferably coupled to remote transmitter 206 (either directly or through controller 208) such that the data detected by sensor(s) 302 can be transmitted to UAV in a similar manner as described above. Suitable gas monitoring sensors that can be used in conjunction with the present invention are the RKI MW A™ or the RKI M-Series sensors manufactured by RKI Instruments, Inc. of Union City, Calif. However, it will be recognized by those skilled in the art that other commercially available gas monitoring sensors may be used with the present invention.”). Therefore, the applicant’s argument that Meffert does not teach, disclose, or suggest the disclosed limitation is not persuasive.

	In regards to the limitation that states, “associating the parametric information collected from the respective field sensor with corresponding industrial components found in the view of the target site” it should be noted that the term “associating” is a broad term with no limiting definition in the specification of the present disclose. Also, paragraph 15 of the specification states “In some examples, the PLC sensor data 150 may be referred to as the parametric information”. Meffert, however, does in fact teach this limitation. Paragraph 56 of Meffert states “In one example of operation of the present invention, UAV 100 performs daily pre-programmed surveillance of a remote well site 204 and captures images of the pump jack (not shown) at the well site. The video is uploaded through processor 200 and user input devices 202 to trained personnel for instantaneous review for abnormalities in the pump jack operation. After this review, any abnormality (e.g., pump is impaired function or has completely ceased activity) can be reported to the designated field production engineer for review via the processor cloud on his/her mobile device. After making a preliminary determination, the field engineer or operator provides instructions through processor 200 to UAV 100 to capture a close-up visual inspection at a specific location on the pump jack to confirm the suspected problem. Once this image has been captured, stored and transmitted back to the operator, he/she is able to confirm the preliminary failure analysis and dispatch personnel to fix the problem.”. Meffert further states in Paragraphs 57-59 “Referring now to FIG. 4, a schematic view of a system of the present invention is illustrated. As shown, UAV 100 comprises digital receiver 120 and camera 106 coupled to digital storage 122 and flight controller 110. Digital receiver 120 is configured to connect to remote transmitter 206 at the remote site 204 and to receive data from transmitter 206 … In some cases, remote transmitter 206 is coupled to a remote controller or computer 208 which serves to manage the data collected at the site 204 and to transmit the data to the remote transmitter 206 … Digital storage 122 receives data from digital receiver 120 and images from camera 106 and stores these data either for immediate use by UAV 100 (discussed further below) or for transmittal to external processor 200 … An alternative embodiment of the present invention is schematically illustrated in FIG. 5. As shown, UAV 100 comprises a decision-based logic application 240 integral with, or coupled to, flight controller 110. Logic application 240 is configured to review the collected data from the remote site and make decisions based on this data. Logic application 240 may be coupled directly to receiver 120 or it may be coupled to digital storage 122 (see FIG. 4). A command application 242 is coupled to decision-based logic application 240 and is configured to prepare data and/or instructions for transmittal by transmitter 244 to remote transmitter 208 at the site.).  Managing data obtained and/or received at various sites would require an association between the data and the site that the data originated from. Furthermore, the UAV in Meffert is able to perform decision-based logic, meaning that when reviewing collected data from remote sites, association between the data and its origin is necessary for conducting further actions by the UAV.  Further, Meffert Paragraphs 67-69 state, “For example, hydrogen sulfide is often generated at oil and gas wells and the quantity of hydrogen sulfide (H2S) in the ambient environment is a sign of potential catastrophic failure of the well. Sensor(s) 300 can detect the amount of hydrogen sulfide in the air around the well site so that appropriate operating parameters can be immediately changed to either reduce the leakage, shut down the well, call an operator to respond and inspect the well or the like. Alternatively, and/or additionally, sensor(s) 302 may be located at various locations around the remote site. In this embodiment, sensor(s) 302 are preferably coupled to remote transmitter 206 (either directly or through controller 208) such that the data detected by sensor(s) 302 can be transmitted to UAV in a similar manner as described above … In another aspect of the invention, sensors 302 are not directly coupled to either a remote transmitter 206 or a controller 208 at the remote site. In these embodiments, sensors 302 may include a transmitter (not shown) configured to transmit data on gas concentrations and/or airborne particulates via Bluetooth, WI FI or the like. The data may be transmitted to controller 208 for subsequent upload to UAV, as described above. Alternatively, UAV 100 may comprise a receiver (not shown) for directly receiving data transmissions from sensors 302. In this latter embodiment, for example, UAV 100 may be directed or pre-programmed to fly to a location near each of the sensors 302 to receive data transmission, e.g., Bluetooth, from the sensors 302. In yet another alternative embodiment, sensors 302 may include a digital or analog display of data regarding selected gases and UAV 100 may capture an image of the display for storage and/or transmission to external processor 200”. For proper and efficient operation of the UAV communicating with the operators, the UAV has to associate data to its specific site for accurate transmission. Therefore, the applicant’s argument that Meffert does not teach, disclose, or suggest the disclosed limitation is not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tofte (US 9563201 B1) ("Tofte") in view of Meffert (US 20160214715 A1) ("Meffert") and in view of Fiala (US 20170249745 A1) ("Fiala").
In regards to claim 1, Tofte teaches a method to provide a visual status of a location of interest (Tofte Abstract “Various techniques are described to facilitate controlling an unmanned aerial vehicle (UAV) and viewing feedback received from a UAV. A graphical user interface (GUI) is provided that allows a user to view a display window. The display window may indicate structures or portions of structures in which additional image data is desired by highlighting these portions within the display window”), the method comprising: transmitting, at least one control command signal to an at least one unmanned aerial vehicle (UAV) commanding each of the at least one UAV to travel to a respective predetermined location defined by a predetermined set of coordinates (Tofte Col 2 lines 31-36 “A user may select these highlighted areas, causing the portable computing device to generate and transmit one or more UAV commands to the UAV, in turn causing the UAV to navigate to these areas and collect additional data Such as images and/or videos.” | Col 13 lines 54-57 “For example, UAV 200 may recognize a destination by, for example, geocoding a postal address received in a command into latitude and longitude coordinates Suitable for navigational purposes.”); receiving, real-time video imagery of the target site (Tofte Col 2 lines 11-13 “The UAV may be instructed to navigate around the structure to capture video and/or image data from various angles” ) from the camera of the at least one UAV (Tofte Col 6 lines 17-21 “UAV 102 may be configured to record one or more images and/or videos via one or more onboard cameras while performing one or more maneuvers as instructed by portable computing device 106 and/or central monitoring system 108.”).
Tofte fails to explicitly disclose establishing, via the transceiver of the at least one UAV, a communications link with one or more wireless connected devices in the target site, each of the wireless connected devices being coupled with a respective field sensor that monitors a status of an industrial component; fetching, via the transceiver of the at least one UAV, parametric information collected from the respective field sensor, the parametric information being transmitted to the transceiver of the at least one UAV via the communications link;Application No.: TBDPage 3 of 11 preparing a view of the target site, the view of the target site being determined by assembling the real-time video imagery of the target site; associating the parametric information collected from the respective field sensor with the corresponding industrial components found in the view of the target site.
Meffert, however, teaches establishing, via the transceiver of the at least one UAV, a communications link with one or more wireless connected devices in the target site, each of the one or more wireless connected devices being coupled with a respective field sensor that monitors a status of an industrial component (Meffert Paragraph 20 “The system may, in fact, comprise multiple UAVs that are collecting data from one or more remote sites and transmitting this data to a central server, cloud or another UAV that correlates the data and makes decisions” |Paragraphs 67-69 “For example, hydrogen sulfide is often generated at oil and gas wells and the quantity of hydrogen sulfide (H2S) in the ambient environment is a sign of potential catastrophic failure of the well. Sensor(s) 300 can detect the amount of hydrogen sulfide in the air around the well site so that appropriate operating parameters can be immediately changed to either reduce the leakage, shut down the well, call an operator to respond and inspect the well or the like. Alternatively, and/or additionally, sensor(s) 302 may be located at various locations around the remote site. In this embodiment, sensor(s) 302 are preferably coupled to remote transmitter 206 (either directly or through controller 208) such that the data detected by sensor(s) 302 can be transmitted to UAV in a similar manner as described above … In another aspect of the invention, sensors 302 are not directly coupled to either a remote transmitter 206 or a controller 208 at the remote site. In these embodiments, sensors 302 may include a transmitter (not shown) configured to transmit data on gas concentrations and/or airborne particulates via Bluetooth, WI FI or the like. The data may be transmitted to controller 208 for subsequent upload to UAV, as described above. Alternatively, UAV 100 may comprise a receiver (not shown) for directly receiving data transmissions from sensors 302. In this latter embodiment, for example, UAV 100 may be directed or pre-programmed to fly to a location near each of the sensors 302 to receive data transmission, e.g., Bluetooth, from the sensors 302. In yet another alternative embodiment, sensors 302 may include a digital or analog display of data regarding selected gases and UAV 100 may capture an image of the display for storage and/or transmission to external processor 200.”); fetching, via the transceiver of the at least one UAV, parametric information collected from the respective field sensor, the parametric information being transmitted to the transceiver of the at least one UAV via the communications link (Meffert Paragraph 52 “In this example, UAV 100 will be directed to fly to one or more well sites 204 to perform routine daily data collection from a remote transmitter 206 and/or remote controller 208 (see FIG. 4) located at each of the well sites 204. Alternatively, UAV 100 may be dispatched on demand to a non-functioning or inadequately functioning well site.”);Application No.: TBDPage 3 of 11 preparing a view of the target site, the view of the target site being determined by assembling the real-time video imagery of the target site (Meffert Paragraph 53 “In addition, UAV 100 is designed to move to selected locations about each of the remote well sites 204 to perform still and video (standard or enhanced) image capture of the selected locations”); associating the parametric information collected from the respective field sensor with the corresponding industrial components found in the view of the target site (Meffert Paragraph 53 “The data received from remote transmitter 206 and/or remote controller 208 and the captured images from camera 106 are gathered and stored in a digital storage application 122 (see FIG. 4) within UAV 100 for subsequent and/or immediate relay and transmittal to external processor 200.” | Paragraph 56 “In one example of operation of the present invention, UAV 100 performs daily pre-programmed surveillance of a remote well site 204 and captures images of the pump jack (not shown) at the well site. The video is uploaded through processor 200 and user input devices 202 to trained personnel for instantaneous review for abnormalities in the pump jack operation. After this review, any abnormality (e.g., pump is impaired function or has completely ceased activity) can be reported to the designated field production engineer for review via the processor cloud on his/her mobile device. After making a preliminary determination, the field engineer or operator provides instructions through processor 200 to UAV 100 to capture a close-up visual inspection at a specific location on the pump jack to confirm the suspected problem. Once this image has been captured, stored and transmitted back to the operator, he/she is able to confirm the preliminary failure analysis and dispatch personnel to fix the problem” | Paragraphs 57-59 “Referring now to FIG. 4, a schematic view of a system of the present invention is illustrated. As shown, UAV 100 comprises digital receiver 120 and camera 106 coupled to digital storage 122 and flight controller 110. Digital receiver 120 is configured to connect to remote transmitter 206 at the remote site 204 and to receive data from transmitter 206 … In some cases, remote transmitter 206 is coupled to a remote controller or computer 208 which serves to manage the data collected at the site 204 and to transmit the data to the remote transmitter 206 … Digital storage 122 receives data from digital receiver 120 and images from camera 106 and stores these data either for immediate use by UAV 100 (discussed further below) or for transmittal to external processor 200 … An alternative embodiment of the present invention is schematically illustrated in FIG. 5. As shown, UAV 100 comprises a decision-based logic application 240 integral with, or coupled to, flight controller 110. Logic application 240 is configured to review the collected data from the remote site and make decisions based on this data. Logic application 240 may be coupled directly to receiver 120 or it may be coupled to digital storage 122 (see FIG. 4). A command application 242 is coupled to decision-based logic application 240 and is configured to prepare data and/or instructions for transmittal by transmitter 244 to remote transmitter 208 at the site.”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tofte to establish, via the transceiver of the at least one UAV, a communications link with one or more wireless connected devices in the target site, each of the wireless connected devices being coupled with a respective field sensor that monitors a status of an industrial component; fetching, via the transceiver of the at least one UAV, parametric information collected from the respective field sensor, the parametric information being transmitted to the transceiver of the at least one UAV via the communications link;Application No.: TBDPage 3 of 11 preparing a view of the target site, the view of the target site being determined by assembling the real-time video imagery of the target site; associating the parametric information collected from the respective field sensor with the corresponding industrial components found in the view of the target site, as taught by Meffert as disclosed above, in order to help with operational inspections of areas that are difficult to reach routinely (Meffert Paragraph 15 “The present invention provides systems, methods and devices for detecting particulates, molecules, gases, ground based elements or compounds, or weather conditions at remote locations, such as oil and natural gas wells, processing and refinery plants, storage tanks for fluids, such as produced or recycled water, gas, oil or water pipelines, nuclear reactors, coal mines, windmill farms, manufacturing production lines, research stations and the like”).
Tofte in view of Meffert fail to explicitly disclose preparing, for presentation to a user, an augmented view of the target site comprising the view of the target site overlaid with a visual representation of the parametric information collected from the respective field sensor; and, sending, for display on a user display device, the augmented view of the target site.
Fiala, however, teaches preparing, for presentation to a user, an augmented view of the target site comprising the view of the target site overlaid with a visual representation of the parametric information collected from the respective field sensor (Fiala Figure 12 and Paragraph 149 “FIG. 12 shows an industrial application with sensor data. Overlaid graphics placed on still or live video image over top of where detected markers are seen in the input imagery”); and, sending, for display on a user display device, the augmented view of the target site (Fiala Paragraph 46 “In yet a further aspect of the present invention there is provided a wearable augmented reality device worn on the head, helmet, or eye-glasses of a user that contains an outward facing image sensor whose image is processed by specific image processing hardware designed to detect fiducial markers by an image detection algorithm partly or completely implemented in custom FPGA, DSP, and/or ASIC technology which might reside in the same integrated circuit (on the same “chip”, possibly a second “chip” in the same component electronic device package), this said wearable device also containing one or more display devices that provide an image seen by the user in a way that they experience a combined view of the existing scene and graphic elements seen in the display…This display may be semi-transparent providing an optical see-through AR scenario”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tofte in view of Meffert to prepare, for presentation to a user, an augmented view of the target site comprising the view of the target site overlaid with a visual representation of the parametric information collected from the respective field sensor; and, sending, for display on a user display device, the augmented view of the target site, as taught by Fiala as disclosed above, in order to access remote information overlaid onto a space for easier viewing and understanding (Fiala Paragraph 8 “With the present invention a user uses a special remote control or views a real scene with a mobile device such as a phone or tablet, through a wearable device, or standard computer and sees overlaid information over top of relevant objects in their environment” | Paragraph 11 “The present invention's applications are related to remote control and remote access to information”).
In regards to claim 2, Tofte in view of Meffert and in view Fiala disclose wherein the operation of transmitting, via the control transceiver, the at least one control command signal to the at least one UAV comprises commanding the at least one UAV to move in a predetermined motion profile (Tofte Col 21 line 63 – Col 22 lines 1-6 “In an embodiment, this may include portable communication device 300 receiving feedback from a UAV and generating one or more UAV commands as a background process without user intervention. This may include, for example, generating and transmitting one or more UAV commands to stabilize the UAV, to trim the UAV, to hover in a location, to return to a starting position, to perform an analysis of a structure and receive data from the UAV as part of the structure analysis, to navigate to a predetermined or calculated distance from a selected portion of a structure, etc.”).
In regards to claim 3, Tofte in view of Meffert and in view Fiala disclose wherein the predetermined motion profile comprises an orbit around the target site (Tofte Col 2 lines 7-13 “To analyze the structure, embodiments include the portable computing device (or another external computing device) generating a three-dimensional wireframe of the structure by utilizing data downloaded by the portable computing device. The UAV may be instructed to navigate around the structure to capture video and/or image data from various angles”).
In regards to claim 4, Tofte in view of Meffert and in view of Fiala disclose wherein the operation of transmitting, via a control transceiver, the at least one control command signal to the at least one UAV comprises automatically dispatching the at least one UAV to the respective predetermined location defined by the predetermined set of coordinates, wherein the respective predetermined location is determined by a malfunction message originating from the target site (Meffert Paragraph 55 “UAV 100 comprises a computer application and/or system for connecting to remote transmitter 206 via one of these protocols, wherein controller 110 receives and digitally stores data from remote transmitter 206, which may comprise Modbus transmitters, PLC transmitters, RTUs, SCADA-based, or other digital or analog data broadcasters located at or near oil and natural gas sites.” | Paragraph 84-85 “UAV 100 may make decisions based on the data gathered at each of the remote sites. These decisions may be translated into instructions, commands or data that is transmitted to the remote site (e.g., via remote transmitter 206) while UAV 100 is on-site to change operating parameters at the well site. Alternatively, UAV 100 may relay the data to processor 200 and wait for instructions or data from the processor, which may be sent automatically or manually directed by an operator viewing the data on user input 202…In another aspect of the invention, systems and methods are provided for collecting data at oil refinery and processing plants or other remote sites that generate toxic gas or other airborne gases or particulates. In addition to the above tasks, UAV 100 comprises one or more sensor(s) 300 configured to detect toxic gas concentrations or other airborne particulates in the ambient environment. In this embodiment, UAV 100 is dispatched to the site and flown to selected locations around the site that may contain concentrations of toxic gas. Sensor(s) 300 detect the amount of toxic gas at these locations and transfer this data to flight controller 110.” | Paragraph 98 ”Alternatively, UAV 702 may be moved downwind from its original position or the remote site to detect whether airborne particulates or gases have drifted with the wind from their original source (e.g., methane leaking from a pipeline and drifting downwind from the original source of the leak). In this manner, the system of the present invention is capable of very accurately determining if a particular substance is present at a remote site.” | Paragraph 103 “In other embodiments, a method for pinpointing the specific location of a gas leak, such as methane, is carried out in a similar manner.”).
In regards to claim 5, Tofte in view of Meffert and in view of Fiala disclose wherein the at least one UAV comprises a plurality of UAVs (Meffert Paragraph 20 “For example, a plurality of UAVs may transmit data… and then moving one or more UAVs in the direction of greatest concentration.” | Paragraph 76 “In yet another embodiment of the invention, a plurality of UAVs 100 are used to monitor and collect data from a plurality of remote sites.”).
In regards to claim 7, Tofte in view of Meffert and in view Fiala disclose wherein the predetermined location comprises a predetermined altitude (Tofte Col 7 lines 22-28 “Portable computing device 106 may then generate and transmit one or more commands to UAV 102 to cause UAV 102 to move to a position relative to these portions of the structure (e.g., a fixed distance, altitude, and/or position from the selected portion) and continue to collect image, video, and/or other Suitable types of data to Supplement the scanning process”)
In regards to claim 8, Tofte in view of Meffert and in view Fiala disclose wherein the communications link comprises a radio frequency link (Tofte Col 11 lines 30-33 “. For example, cellular towers or any customized transmitting radio frequency towers may be used instead of, or in addition to, satellites.”)
In regards to claim 9, Tofte in view of Meffert and in view Fiala disclose wherein the view of the target site comprises a three-dimensional view of the target site (Tofte Col 22 lines 11- 18 “In an embodiment, wireframe routine 359 may include instructions, that when executed by controller 340, facilitate the determination of portions of a structure that are needed to construct a complete three-dimensional wireframe, cause the GUI to indicate these portions to a user, generate a three-dimensional wireframe from images and/or video captured by a UAV, and/or facilitate virtual navigation of the structure utilizing the three-dimensional wireframe.”), and wherein the augmented view of the target site comprises an augmented three-dimensional view of the target site (Fiala Paragraph 72 “In yet a further aspect of the present invention there is provided a system where an entire computer system which performs all the following tasks: graphics generation (eg. 3D rendering)” | Paragraph 75 “In yet a further aspect of the present invention there is provided a system where the system of helmet and markers (markers) is used for the purposes of architecture, CAD design, or scientific visualization where these helmets and hand-held devices are used to visualize, create, and modify 3D designs.”), and wherein the user display device comprises a virtual reality headset (Fiala paragraph 220 “wearable mobile devices worn on the user's head (as shown in FIG. 11 right).”).
In regards to claim 10, Tofte teaches a method to provide a visual status of a location of interest (Tofte Abstract “Various techniques are described to facilitate controlling an unmanned aerial vehicle (UAV) and viewing feedback received from a UAV. A graphical user interface (GUI) is provided that allows a user to view a display window. The display window may indicate structures or portions of structures in which additional image data is desired by highlighting these portions within the display window”), the method comprising: transmitting, at least one control command signal to an at least one unmanned aerial vehicle (UAV) commanding each of the at least one UAV to travel to a respective predetermined location defined by a predetermined set of coordinates (Tofte Col 2 lines 31-36 “A user may select these highlighted areas, causing the portable computing device to generate and transmit one or more UAV commands to the UAV, in turn causing the UAV to navigate to these areas and collect additional data Such as images and/or videos.” | Col 13 lines 54-57 “For example, UAV 200 may recognize a destination by, for example, geocoding a postal address received in a command into latitude and longitude coordinates Suitable for navigational purposes.”); receiving, real-time video imagery of a target site (Tofte Col 2 lines 11-13 ””) from a camera of the at least one UAV (Tofte Col 6 lines 17-21 “UAV 102 may be configured to record one or more images and/or videos via one or more onboard cameras while performing one or more maneuvers as instructed by portable computing device 106 and/or central monitoring system 108.”).
Tofte fails to explicitly disclose establishing, via the transceiver of the at least one UAV, a communications link with one or more wireless connected devices in the target site, each of the wireless connected devices being coupled with a respective field sensor that monitors a status of an industrial component; fetching, via the transceiver of the at least one UAV, parametric information collected from the respective field sensor, the parametric information being transmitted to the transceiver of the at least one UAV via the communications link;Application No.: TBDPage 3 of 11 preparing a view of the target site, the view of the target site being determined by assembling the real-time video imagery of the target site; associating the parametric information collected from the respective field sensor with the corresponding industrial components found in the view of the target site.
Meffert, however, teaches establishing, via a transceiver of the at least one UAV, a communications link with one or more wireless connected devices in the target site, each of the one or more wireless connected devices being coupled with a respective field sensor that monitors a status of an industrial component (Meffert Paragraph 20 “The system may, in fact, comprise multiple UAVs that are collecting data from one or more remote sites and transmitting this data to a central server, cloud or another UAV that correlates the data and makes decisions” |Paragraphs 67-69 “For example, hydrogen sulfide is often generated at oil and gas wells and the quantity of hydrogen sulfide (H2S) in the ambient environment is a sign of potential catastrophic failure of the well. Sensor(s) 300 can detect the amount of hydrogen sulfide in the air around the well site so that appropriate operating parameters can be immediately changed to either reduce the leakage, shut down the well, call an operator to respond and inspect the well or the like. Alternatively, and/or additionally, sensor(s) 302 may be located at various locations around the remote site. In this embodiment, sensor(s) 302 are preferably coupled to remote transmitter 206 (either directly or through controller 208) such that the data detected by sensor(s) 302 can be transmitted to UAV in a similar manner as described above … In another aspect of the invention, sensors 302 are not directly coupled to either a remote transmitter 206 or a controller 208 at the remote site. In these embodiments, sensors 302 may include a transmitter (not shown) configured to transmit data on gas concentrations and/or airborne particulates via Bluetooth, WI FI or the like. The data may be transmitted to controller 208 for subsequent upload to UAV, as described above. Alternatively, UAV 100 may comprise a receiver (not shown) for directly receiving data transmissions from sensors 302. In this latter embodiment, for example, UAV 100 may be directed or pre-programmed to fly to a location near each of the sensors 302 to receive data transmission, e.g., Bluetooth, from the sensors 302. In yet another alternative embodiment, sensors 302 may include a digital or analog display of data regarding selected gases and UAV 100 may capture an image of the display for storage and/or transmission to external processor 200.”); fetching, via the transceiver of the at least one UAV, parametric information collected from the respective field sensor, the parametric information being transmitted to the transceiver of the at least one UAV via the communications link (Meffert Paragraph 52 “In this example, UAV 100 will be directed to fly to one or more well sites 204 to perform routine daily data collection from a remote transmitter 206 and/or remote controller 208 (see FIG. 4) located at each of the well sites 204. Alternatively, UAV 100 may be dispatched on demand to a non-functioning or inadequately functioning well site.”);Application No.: TBDPage 3 of 11 preparing a view of the target site, the view of the target site being determined by assembling the real-time video imagery of the target site (Meffert Paragraph 53 “In addition, UAV 100 is designed to move to selected locations about each of the remote well sites 204 to perform still and video (standard or enhanced) image capture of the selected locations”); associating the parametric information collected from the respective field sensor with the corresponding industrial components found in the view of the target site (Meffert Paragraph 53 “The data received from remote transmitter 206 and/or remote controller 208 and the captured images from camera 106 are gathered and stored in a digital storage application 122 (see FIG. 4) within UAV 100 for subsequent and/or immediate relay and transmittal to external processor 200.” | Paragraph 56 “In one example of operation of the present invention, UAV 100 performs daily pre-programmed surveillance of a remote well site 204 and captures images of the pump jack (not shown) at the well site. The video is uploaded through processor 200 and user input devices 202 to trained personnel for instantaneous review for abnormalities in the pump jack operation. After this review, any abnormality (e.g., pump is impaired function or has completely ceased activity) can be reported to the designated field production engineer for review via the processor cloud on his/her mobile device. After making a preliminary determination, the field engineer or operator provides instructions through processor 200 to UAV 100 to capture a close-up visual inspection at a specific location on the pump jack to confirm the suspected problem. Once this image has been captured, stored and transmitted back to the operator, he/she is able to confirm the preliminary failure analysis and dispatch personnel to fix the problem” | Paragraphs 57-59 “Referring now to FIG. 4, a schematic view of a system of the present invention is illustrated. As shown, UAV 100 comprises digital receiver 120 and camera 106 coupled to digital storage 122 and flight controller 110. Digital receiver 120 is configured to connect to remote transmitter 206 at the remote site 204 and to receive data from transmitter 206 … In some cases, remote transmitter 206 is coupled to a remote controller or computer 208 which serves to manage the data collected at the site 204 and to transmit the data to the remote transmitter 206 … Digital storage 122 receives data from digital receiver 120 and images from camera 106 and stores these data either for immediate use by UAV 100 (discussed further below) or for transmittal to external processor 200 … An alternative embodiment of the present invention is schematically illustrated in FIG. 5. As shown, UAV 100 comprises a decision-based logic application 240 integral with, or coupled to, flight controller 110. Logic application 240 is configured to review the collected data from the remote site and make decisions based on this data. Logic application 240 may be coupled directly to receiver 120 or it may be coupled to digital storage 122 (see FIG. 4). A command application 242 is coupled to decision-based logic application 240 and is configured to prepare data and/or instructions for transmittal by transmitter 244 to remote transmitter 208 at the site.”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tofte to establish, via the transceiver of the at least one UAV, a communications link with one or more wireless connected devices in the target site, each of the wireless connected devices being coupled with a respective field sensor that monitors a status of an industrial component; fetching, via the transceiver of the at least one UAV, parametric information collected from the respective field sensor, the parametric information being transmitted to the transceiver of the at least one UAV via the communications link;Application No.: TBDPage 3 of 11 preparing a view of the target site, the view of the target site being determined by assembling the real-time video imagery of the target site; associating the parametric information collected from the respective field sensor with the corresponding industrial components found in the view of the target site, as taught by Meffert as disclosed above, in order to help with operational inspections of areas that are difficult to reach routinely (Meffert Paragraph 15 “The present invention provides systems, methods and devices for detecting particulates, molecules, gases, ground based elements or compounds, or weather conditions at remote locations, such as oil and natural gas wells, processing and refinery plants, storage tanks for fluids, such as produced or recycled water, gas, oil or water pipelines, nuclear reactors, coal mines, windmill farms, manufacturing production lines, research stations and the like”).
Tofte in view of Meffert fail to explicitly disclose preparing, for presentation to a user, an augmented view of the target site comprising the view of the target site overlaid with a visual representation of the parametric information collected from the respective field sensor.
Fiala, however, teaches preparing, for presentation to a user, an augmented view of the target site comprising the view of the target site overlaid with a visual representation of the parametric information collected from the respective field sensor (Fiala Figure 12 and Paragraph 149 “FIG. 12 shows an industrial application with sensor data. Overlaid graphics placed on still or live video image over top of where detected markers are seen in the input imagery”); 
It would have been obvious to one of ordinary skill in the art to have modified the method of Tofte in view of Meffert to prepare, for presentation to a user, an augmented view of the target site comprising the view of the target site overlaid with a visual representation of the parametric information collected from the respective field sensor, as taught by Fiala as disclosed above, in order to access remote information overlaid onto a space for easier viewing and understanding (Fiala Paragraph 8 “With the present invention a user uses a special remote control or views a real scene with a mobile device such as a phone or tablet, through a wearable device, or standard computer and sees overlaid information over top of relevant objects in their environment” | Paragraph 11 “The present invention's applications are related to remote control and remote access to information”).
In regards to claim 11, Tofte in view of Meffert and in view Fiala disclose wherein the operation of transmitting, via a control transceiver, the at least one control command signal to the at least one UAV comprises commanding the at least one UAV to move in a predetermined motion profile (Tofte Col 21 line 63 – Col 22 lines 1-6 “In an embodiment, this may include portable communication device 300 receiving feedback from a UAV and generating one or more UAV commands as a background process without user intervention. This may include, for example, generating and transmitting one or more UAV commands to stabilize the UAV, to trim the UAV, to hover in a location, to return to a starting position, to perform an analysis of a structure and receive data from the UAV as part of the structure analysis, to navigate to a predetermined or calculated distance from a selected portion of a structure, etc.”).
In regards to claim 12, Tofte in view of Meffert and in view Fiala disclose wherein the predetermined motion profile comprises an orbit around the target site (Tofte Col 2 lines 7-13 “To analyze the structure, embodiments include the portable computing device (or another external computing device) generating a three-dimensional wireframe of the structure by utilizing data downloaded by the portable computing device. The UAV may be instructed to navigate around the structure to capture video and/or image data from various angles”).
In regards to claim 13, Tofte in view of Meffert and in view of Fiala disclose wherein the operation of transmitting, via the control transceiver, at least one control command signal to an at least one UAV comprises automatically dispatching the at least one UAV to the respective predetermined location defined by the predetermined set of coordinates, wherein the respective predetermined location is determined by a malfunction message originating from the target site (Meffert Paragraph 55 “UAV 100 comprises a computer application and/or system for connecting to remote transmitter 206 via one of these protocols, wherein controller 110 receives and digitally stores data from remote transmitter 206, which may comprise Modbus transmitters, PLC transmitters, RTUs, SCADA-based, or other digital or analog data broadcasters located at or near oil and natural gas sites.” | Paragraph 84-85 “UAV 100 may make decisions based on the data gathered at each of the remote sites. These decisions may be translated into instructions, commands or data that is transmitted to the remote site (e.g., via remote transmitter 206) while UAV 100 is on-site to change operating parameters at the well site. Alternatively, UAV 100 may relay the data to processor 200 and wait for instructions or data from the processor, which may be sent automatically or manually directed by an operator viewing the data on user input 202…In another aspect of the invention, systems and methods are provided for collecting data at oil refinery and processing plants or other remote sites that generate toxic gas or other airborne gases or particulates. In addition to the above tasks, UAV 100 comprises one or more sensor(s) 300 configured to detect toxic gas concentrations or other airborne particulates in the ambient environment. In this embodiment, UAV 100 is dispatched to the site and flown to selected locations around the site that may contain concentrations of toxic gas. Sensor(s) 300 detect the amount of toxic gas at these locations and transfer this data to flight controller 110.” | Paragraph 98 ”Alternatively, UAV 702 may be moved downwind from its original position or the remote site to detect whether airborne particulates or gases have drifted with the wind from their original source (e.g., methane leaking from a pipeline and drifting downwind from the original source of the leak). In this manner, the system of the present invention is capable of very accurately determining if a particular substance is present at a remote site.” | Paragraph 103 “In other embodiments, a method for pinpointing the specific location of a gas leak, such as methane, is carried out in a similar manner.”).
In regards to claim 15, Tofte in view of Meffert and in view Fiala disclose wherein the view of the target site comprises a three-dimensional view of the target site (Tofte Col 22 lines 11- 18 “In an embodiment, wireframe routine 359 may include instructions, that when executed by controller 340, facilitate the determination of portions of a structure that are needed to construct a complete three-dimensional wireframe, cause the GUI to indicate these portions to a user, generate a three-dimensional wireframe from images and/or video captured by a UAV, and/or facilitate virtual navigation of the structure utilizing the three-dimensional wireframe.”), and wherein the augmented view of the target site comprises an augmented three-dimensional view of the target site (Fiala Paragraph 72 “In yet a further aspect of the present invention there is provided a system where an entire computer system which performs all the following tasks: graphics generation (eg. 3D rendering)” | Paragraph 75 “In yet a further aspect of the present invention there is provided a system where the system of helmet and markers (markers) is used for the purposes of architecture, CAD design, or scientific visualization where these helmets and hand-held devices are used to visualize, create, and modify 3D designs.”)
In regards to claim 16, Tofte teaches a method to provide a visual status of a location of interest (Tofte Abstract “Various techniques are described to facilitate controlling an unmanned aerial vehicle (UAV) and viewing feedback received from a UAV. A graphical user interface (GUI) is provided that allows a user to view a display window. The display window may indicate structures or portions of structures in which additional image data is desired by highlighting these portions within the display window”), the method comprising: transmitting, at least one control command signal to an at least one unmanned aerial vehicle (UAV) commanding each of the at least one UAV to travel to a respective predetermined location defined by a predetermined set of coordinates (Tofte Col 2 lines 31-36 “A user may select these highlighted areas, causing the portable computing device to generate and transmit one or more UAV commands to the UAV, in turn causing the UAV to navigate to these areas and collect additional data Such as images and/or videos.” | Col 13 lines 54-57 “For example, UAV 200 may recognize a destination by, for example, geocoding a postal address received in a command into latitude and longitude coordinates Suitable for navigational purposes.”); step for receiving real-time video imagery of a target site (Tofte Col 2 lines 11-13 ” The UAV may be instructed to navigate around the structure to capture video and/or image data from various angles” | Col 3 lines 66-67 “a structure 110 (e.g., an insured asset),” | Col 12 lines 65-67 “For example, instructions stored in navigation module 217 may define the shape and/or structure of rooftops close to structure 110.”).
Tofte fails to explicitly disclose establishing, via the transceiver of the at least one UAV, a communications link with one or more wireless connected devices in the target site, each of the wireless connected devices being coupled with a respective field sensor that monitors a status of an industrial component; fetching, via the transceiver of the at least one UAV, parametric information collected from the respective field sensor, the parametric information being transmitted to the transceiver of the at least one UAV via the communications link;Application No.: TBDPage 3 of 11 preparing a view of the target site, the view of the target site being determined by assembling the real-time video imagery of the target site; associating the parametric information collected from the respective field sensor with the corresponding industrial components found in the view of the target site.
Meffert, however, teaches establishing, via a transceiver of the at least one UAV, a communications link with one or more wireless connected devices in the target site, each of the one or more wireless connected devices being coupled with a respective field sensor that monitors a status of an industrial component (Meffert Paragraph 20 “The system may, in fact, comprise multiple UAVs that are collecting data from one or more remote sites and transmitting this data to a central server, cloud or another UAV that correlates the data and makes decisions” |Paragraphs 67-69 “For example, hydrogen sulfide is often generated at oil and gas wells and the quantity of hydrogen sulfide (H2S) in the ambient environment is a sign of potential catastrophic failure of the well. Sensor(s) 300 can detect the amount of hydrogen sulfide in the air around the well site so that appropriate operating parameters can be immediately changed to either reduce the leakage, shut down the well, call an operator to respond and inspect the well or the like. Alternatively, and/or additionally, sensor(s) 302 may be located at various locations around the remote site. In this embodiment, sensor(s) 302 are preferably coupled to remote transmitter 206 (either directly or through controller 208) such that the data detected by sensor(s) 302 can be transmitted to UAV in a similar manner as described above … In another aspect of the invention, sensors 302 are not directly coupled to either a remote transmitter 206 or a controller 208 at the remote site. In these embodiments, sensors 302 may include a transmitter (not shown) configured to transmit data on gas concentrations and/or airborne particulates via Bluetooth, WI FI or the like. The data may be transmitted to controller 208 for subsequent upload to UAV, as described above. Alternatively, UAV 100 may comprise a receiver (not shown) for directly receiving data transmissions from sensors 302. In this latter embodiment, for example, UAV 100 may be directed or pre-programmed to fly to a location near each of the sensors 302 to receive data transmission, e.g., Bluetooth, from the sensors 302. In yet another alternative embodiment, sensors 302 may include a digital or analog display of data regarding selected gases and UAV 100 may capture an image of the display for storage and/or transmission to external processor 200.”); fetching, via the transceiver of the at least one UAV, parametric information collected from the respective field sensor, the parametric information being transmitted to the transceiver of the at least one UAV via the communications link (Meffert Paragraph 52 “In this example, UAV 100 will be directed to fly to one or more well sites 204 to perform routine daily data collection from a remote transmitter 206 and/or remote controller 208 (see FIG. 4) located at each of the well sites 204. Alternatively, UAV 100 may be dispatched on demand to a non-functioning or inadequately functioning well site.”);Application No.: TBDPage 3 of 11 preparing a view of the target site, the view of the target site being determined by assembling the real-time video imagery of the target site (Meffert Paragraph 53 “In addition, UAV 100 is designed to move to selected locations about each of the remote well sites 204 to perform still and video (standard or enhanced) image capture of the selected locations”); associating the parametric information collected from the respective field sensor with the corresponding industrial components found in the view of the target site (Meffert Paragraph 53 “The data received from remote transmitter 206 and/or remote controller 208 and the captured images from camera 106 are gathered and stored in a digital storage application 122 (see FIG. 4) within UAV 100 for subsequent and/or immediate relay and transmittal to external processor 200.” | Paragraph 56 “In one example of operation of the present invention, UAV 100 performs daily pre-programmed surveillance of a remote well site 204 and captures images of the pump jack (not shown) at the well site. The video is uploaded through processor 200 and user input devices 202 to trained personnel for instantaneous review for abnormalities in the pump jack operation. After this review, any abnormality (e.g., pump is impaired function or has completely ceased activity) can be reported to the designated field production engineer for review via the processor cloud on his/her mobile device. After making a preliminary determination, the field engineer or operator provides instructions through processor 200 to UAV 100 to capture a close-up visual inspection at a specific location on the pump jack to confirm the suspected problem. Once this image has been captured, stored and transmitted back to the operator, he/she is able to confirm the preliminary failure analysis and dispatch personnel to fix the problem” | Paragraphs 57-59 “Referring now to FIG. 4, a schematic view of a system of the present invention is illustrated. As shown, UAV 100 comprises digital receiver 120 and camera 106 coupled to digital storage 122 and flight controller 110. Digital receiver 120 is configured to connect to remote transmitter 206 at the remote site 204 and to receive data from transmitter 206 … In some cases, remote transmitter 206 is coupled to a remote controller or computer 208 which serves to manage the data collected at the site 204 and to transmit the data to the remote transmitter 206 … Digital storage 122 receives data from digital receiver 120 and images from camera 106 and stores these data either for immediate use by UAV 100 (discussed further below) or for transmittal to external processor 200 … An alternative embodiment of the present invention is schematically illustrated in FIG. 5. As shown, UAV 100 comprises a decision-based logic application 240 integral with, or coupled to, flight controller 110. Logic application 240 is configured to review the collected data from the remote site and make decisions based on this data. Logic application 240 may be coupled directly to receiver 120 or it may be coupled to digital storage 122 (see FIG. 4). A command application 242 is coupled to decision-based logic application 240 and is configured to prepare data and/or instructions for transmittal by transmitter 244 to remote transmitter 208 at the site.”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tofte to establish, via the transceiver of the at least one UAV, a communications link with one or more wireless connected devices in the target site, each of the wireless connected devices being coupled with a respective field sensor that monitors a status of an industrial component; fetching, via the transceiver of the at least one UAV, parametric information collected from the respective field sensor, the parametric information being transmitted to the transceiver of the at least one UAV via the communications link;Application No.: TBDPage 3 of 11 preparing a view of the target site, the view of the target site being determined by assembling the real-time video imagery of the target site; associating the parametric information collected from the respective field sensor with the corresponding industrial components found in the view of the target site, as taught by Meffert as disclosed above, in order to help with operational inspections of areas that are difficult to reach routinely (Meffert Paragraph 15 “The present invention provides systems, methods and devices for detecting particulates, molecules, gases, ground based elements or compounds, or weather conditions at remote locations, such as oil and natural gas wells, processing and refinery plants, storage tanks for fluids, such as produced or recycled water, gas, oil or water pipelines, nuclear reactors, coal mines, windmill farms, manufacturing production lines, research stations and the like”).
Tofte in view of Meffert fail to explicitly disclose preparing, for presentation to a user, an augmented view of the target site comprising the view of the target site overlaid with a visual representation of the parametric information collected from the respective field sensor.
Fiala, however, teaches preparing, for presentation to a user, an augmented view of the target site comprising the view of the target site overlaid with a visual representation of the parametric information collected from the respective field sensor (Fiala Figure 12 and Paragraph 149 “FIG. 12 shows an industrial application with sensor data. Overlaid graphics placed on still or live video image over top of where detected markers are seen in the input imagery”); 
It would have been obvious to one of ordinary skill in the art to have modified the method of Tofte in view of Meffert to prepare, for presentation to a user, an augmented view of the target site comprising the view of the target site overlaid with a visual representation of the parametric information collected from the respective field sensor, as taught by Fiala as disclosed above, in order to access remote information overlaid onto a space for easier viewing and understanding (Fiala Paragraph 8 “With the present invention a user uses a special remote control or views a real scene with a mobile device such as a phone or tablet, through a wearable device, or standard computer and sees overlaid information over top of relevant objects in their environment” | Paragraph 11 “The present invention's applications are related to remote control and remote access to information”).
In regards to claim 17, Tofte in view of Meffert and in view Fiala disclose wherein the operation of transmitting, via a control transceiver, the at least one control command signal to the at least one UAV comprises commanding the at least one UAV to move in a predetermined motion profile (Tofte Col 21 line 63 – Col 22 lines 1-6 “In an embodiment, this may include portable communication device 300 receiving feedback from a UAV and generating one or more UAV commands as a background process without user intervention. This may include, for example, generating and transmitting one or more UAV commands to stabilize the UAV, to trim the UAV, to hover in a location, to return to a starting position, to perform an analysis of a structure and receive data from the UAV as part of the structure analysis, to navigate to a predetermined or calculated distance from a selected portion of a structure, etc.”).
In regards to claim 18, Tofte in view of Meffert and in view Fiala disclose wherein the predetermined motion profile comprises an orbit around the target site (Tofte Col 2 lines 7-13 “To analyze the structure, embodiments include the portable computing device (or another external computing device) generating a three-dimensional wireframe of the structure by utilizing data downloaded by the portable computing device. The UAV may be instructed to navigate around the structure to capture video and/or image data from various angles”).
In regards to claim 19 Tofte in view of Meffert and in view of Fiala disclose wherein the operation of transmitting, via a control transceiver, the at least one control command signal to the at least one UAV comprises automatically dispatching the at least one UAV to the respective predetermined location defined by the predetermined set of coordinates, wherein the respective predetermined location is determined by a malfunction message originating from the target site (Meffert Paragraph 55 “UAV 100 comprises a computer application and/or system for connecting to remote transmitter 206 via one of these protocols, wherein controller 110 receives and digitally stores data from remote transmitter 206, which may comprise Modbus transmitters, PLC transmitters, RTUs, SCADA-based, or other digital or analog data broadcasters located at or near oil and natural gas sites.” | Paragraph 84-85 “UAV 100 may make decisions based on the data gathered at each of the remote sites. These decisions may be translated into instructions, commands or data that is transmitted to the remote site (e.g., via remote transmitter 206) while UAV 100 is on-site to change operating parameters at the well site. Alternatively, UAV 100 may relay the data to processor 200 and wait for instructions or data from the processor, which may be sent automatically or manually directed by an operator viewing the data on user input 202…In another aspect of the invention, systems and methods are provided for collecting data at oil refinery and processing plants or other remote sites that generate toxic gas or other airborne gases or particulates. In addition to the above tasks, UAV 100 comprises one or more sensor(s) 300 configured to detect toxic gas concentrations or other airborne particulates in the ambient environment. In this embodiment, UAV 100 is dispatched to the site and flown to selected locations around the site that may contain concentrations of toxic gas. Sensor(s) 300 detect the amount of toxic gas at these locations and transfer this data to flight controller 110.” | Paragraph 98 ”Alternatively, UAV 702 may be moved downwind from its original position or the remote site to detect whether airborne particulates or gases have drifted with the wind from their original source (e.g., methane leaking from a pipeline and drifting downwind from the original source of the leak). In this manner, the system of the present invention is capable of very accurately determining if a particular substance is present at a remote site.” | Paragraph 103 “In other embodiments, a method for pinpointing the specific location of a gas leak, such as methane, is carried out in a similar manner.”).

Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tofte (US 9563201 B1) ("Tofte") in view of Meffert (US 20160214715 A1) ("Meffert") and in view of Fiala (US 20170249745 A1) ("Fiala") and further in view of Woon (US 20180231972 A1) (“Woon”). 
In regards to claim 6, Tofte in view of Meffert and in view of Fiala fail to explicitly disclose that wherein the operation of transmitting, via a control transceiver, the at least one control command signal to the at least one UAV comprises commanding each of the plurality of UAVs to travel to different predetermined locations.
Woon however, teaches wherein the operation of transmitting, via a control transceiver, the at least one control command signal to the at least one UAV comprises commanding each of the plurality of UAVs to travel to different predetermined locations (Woon Paragraph 8 “a plurality of agents, wherein each of the plurality of agents has a start position in the operating region and an end position in the operating region” | Paragraph 157 “An onboard computer or controller of each of the plurality of agents may be configured to control each agent to perform navigation based on the commands it receives from a ground station, as well as from other sources, such as other agents or ground stations.”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tofte in view of Meffert and in view of Fiala so that wherein the operation of transmitting, via a control transceiver, the at least one control command signal to the at least one UAV comprises commanding each of the plurality of UAVs to travel to different predetermined locations, as taught by Woon as disclosed above, in order to efficiently cover an inspection area (Woon paragraph 153 “At the same time, the dynamics of the agents are taken into account to generate feasible trajectories for large number of agents in a computationally efficient manner either offline or real-time”).

In regards to claim 14, Tofte in view of Meffert and in view of Fiala disclose wherein the at least one UAV comprises a plurality of UAVs (Meffert Paragraph 20 “For example, a plurality of UAVs may transmit data… and then moving one or more UAVs in the direction of greatest concentration.” | Paragraph 76 “In yet another embodiment of the invention, a plurality of UAVs 100 are used to monitor and collect data from a plurality of remote sites.”). 
Tofte in view of Meffert and in view of Fiala fail to explicitly disclose wherein the operation of transmitting, via a control transceiver, the at least one control command signal to the at least one UAV comprises commanding each of the plurality of UAVs to travel to different predetermined locations.
Woon, however, teaches wherein the operation of transmitting, via a control transceiver, the at least one control command signal to the at least one UAV comprises commanding each of the plurality of UAVs to travel to different predetermined locations (Woon Paragraph 8 “a plurality of agents, wherein each of the plurality of agents has a start position in the operating region and an end position in the operating region” | Paragraph 157 “An onboard computer or controller of each of the plurality of agents may be configured to control each agent to perform navigation based on the commands it receives from a ground station, as well as from other sources, such as other agents or ground stations.”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tofte in view of Meffert and in view of Fiala so that wherein the operation of transmitting, via a control transceiver, the at least one control command signal to the at least one UAV comprises commanding each of the plurality of UAVs to travel to different predetermined locations, as taught by Woon as disclosed above, in order to efficiently cover an inspection area (Woon paragraph 153 “At the same time, the dynamics of the agents are taken into account to generate feasible trajectories for large number of agents in a computationally efficient manner either offline or real-time”).

In regards to claim 20, Tofte in view of Meffert and in view of Fiala disclose wherein the at least one UAV comprises a plurality of UAVs (Meffert Paragraph 20 “For example, a plurality of UAVs may transmit data…and then moving one or more UAVs in the direction of greatest concentration.” | Paragraph 76 “In yet another embodiment of the invention, a plurality of UAVs 100 are used to monitor and collect data from a plurality of remote sites.”). 
Tofte in view of Meffert and in view of Fiala fail to explicitly disclose wherein the operation of transmitting, via a control transceiver, the at least one control command signal to the at least one UAV comprises commanding each of the plurality of UAVs to travel to different predetermined locations.
Woon, however, teaches wherein the operation of transmitting, via a control transceiver, the at least one control command signal to the at least one UAV comprises commanding each of the plurality of UAVs to travel to different predetermined locations (Woon Paragraph 8 “a plurality of agents, wherein each of the plurality of agents has a start position in the operating region and an end position in the operating region” | Paragraph 157 “An onboard computer or controller of each of the plurality of agents may be configured to control each agent to perform navigation based on the commands it receives from a ground station, as well as from other sources, such as other agents or ground stations.”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tofte in view of Meffert and in view of Fiala so that wherein the operation of transmitting, via a control transceiver, the at least one control command signal to the at least one UAV comprises commanding each of the plurality of UAVs to travel to different predetermined locations, as taught by Woon as disclosed above, in order to efficiently cover an inspection area (Woon paragraph 153 “At the same time, the dynamics of the agents are taken into account to generate feasible trajectories for large number of agents in a computationally efficient manner either offline or real-time”).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Darren (US 11087562 B2) is considered pertinent to the applicant’s disclosure because a method of overlaying information with real-time video is discussed. 
Corey (US 11024098 B1) is considered pertinent to the applicant’s disclosure because a method using a head mounted display in order to overlay information in a VR setting. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667